EXHIBIT 10.84

 

DEFINITIVE AGREEMENT

 

by and among

 

WOD MARKET LLC

 

[THE CONTROLLING MEMBERS OF WOD MARKET LLC]

 

AND

 

ELITE DATA SERVICES INC.

 



[THE CONTROLLING STOCKHOLDERS OF ELITE DATA SERVICES INC.]

 

dated as of August 26, 2016

 

 1

 

 

DEFINITIVE AGREEMENT

 

THIS DEFINITIVE AGREEMENT, dated as of August 26, 2016 (this "Agreement") by and
among WOD MARKET LLC, a Colorado limited liability company ("WOD"), and the
entities and/or individuals listed on Schedule 1.1 attached hereto
(collectively, the "WOD Controlling Members"), and ELITE DATA SERVICES INC., a
Florida corporation publicly-traded on the US Over-the-Counter (OTC) Stock
Exchange ("DEAC" and "Company"), and the entity listed on Schedule 1.1
(together, the "DEAC Controlling Shareholders") (collectively referred to as the
"Parties").

 

RECITALS

 

WHEREAS, the WOD Controlling Members own in the aggregate a majority of the
issued and outstanding units of membership interests of WOD (the "Units") as set
forth in Schedule 1.3, such Units being hereinafter referred to as (the "WOD
Units");

 

WHEREAS, the DEAC Controlling Shareholders own a majority of the issued and
outstanding shares of DEAC as set forth in Schedule 1.3, such shares being
hereinafter referred to as (the "DEAC Shares");

 

WHEREAS, WOD and the WOD Controlling Members, and DEAC and the DEAC Controlling
Shareholders collectively believe it is in their respective best interests to
have DEAC acquire WOD as a subsidiary of DEAC in the form of a business
combination (the "Acquisition"), and do hereby mutually agree to consummate an
equity exchange transaction contemplated herein, in the form and structure set
forth in Article I herein below;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

AGREEMENT

 

This Agreement shall confirm the mutual understandings by and between the
Parties hereto with respect to the transactions to be completed as herein below.
None of the Parties shall be bound by any oral or written statements nor any
correspondence during the course of negotiations between the Parties, not
otherwise specified or stipulated in this Agreement. This Agreement, when
executed, shall supersede any and all of the terms and conditions set forth in
the previously Letter of Intent executed on or about July 22, 2016. This
Agreement shall be in full force and effect from the date of execution with
respect to all represented terms and conditions, subject to certain corporate
actions and/or documents which may require additional time to complete and/or
execute, all of which shall be completed by a mutually agreed upon closing date
as defined herein.

 

ARTICLE I

 

ACQUISITION OF WOD; EQUITY EXCHANGE

 

Section 1.1 Acquisition of WOD. Upon the terms and subject to the conditions set
forth in this Agreement, DEAC shall acquire, from WOD, a certain percentage of
the ownership interest in WOD, in a series of closings in the form of one or
more equity exchanges, upon which WOD shall become a wholly owned subsidiary of
DEAC, after the final closing has occurred, as described and set forth in
Schedule 1.1 hereto.

 

 2

 

 

Section 1.2 Agreement to Exchange WOD Units for New DEAC Shares. Pursuant to
Section 1.1 hereinabove, (i) WOD shall assign, transfer, convey and deliver the
WOD Units to the Escrow Agent (as hereinafter defined); and in consideration and
exchange therefor, DEAC shall; (ii) issue and deliver the New DEAC Shares to
WOD, in such amounts as described and set forth in Schedule 1.2 hereto
(collectively referred to as the "Equity Exchange").

 

Section 1.3 Capitalization at the Closing. On the Closing Date (as defined
below) of the First Closing, immediately before the consummation of the Equity
exchange, DEAC shall have as authorized capital stock a total of 500,000,000
shares of Common Stock, $.0001 par value per share, of which approximately
130,237,299shares of Common Stock shall be issued and outstanding, and a total
of 250,000,000 shares of Preferred Stock, $.0001 par value per share, of which
not more than 2,000,000 shares of Preferred Stock shall be issued and
outstanding (the "DEAC Capitalization").

 

Section 1.4 Initial Closing and Actions at Initial Closing.

 

(a) The initial (first) closing of the Equity exchange (the "Closing") shall
take place at 5:00 p.m. E.S.T. on August 26, 2016, or other mutually agreed to
time (the "Closing Date"), at the offices of Company, with subsequent closings
(also referred to herein as a "Closing" or "Closings")) at such other Closing
Date, as described and set forth in Schedule 1.1 hereto. Each subsequent
Closings shall include a separate Closing Certificate (the "Closing
Certificate") from both DEAC and WOD evidencing compliance with the conditions
of Closing pursuant to Article V and VI and the requirements for a closing as
set forth in Schedule 1.1, 1.2, 1.3 and 1.4, attached hereto;

 

(b) At the Closing and each other subsequent closing: (i) WOD shall deliver to
the Company documents representing the WOD Units to be allotted in the amounts
as described in Schedule 1.2 hereto, accompanied by appropriate voting powers
and transfer instruments duly executed in blank; (ii) in full consideration and
exchange for the WOD Units, DEAC shall issue and deliver to WOD Controlling
Members stock certificates representing the New DEAC Shares to be allotted in
the amounts as described in Schedule 1.2 hereto (collectively referred to as the
"Consideration"); and

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF DEAC AND THE DEAC CONTROLLING SHAREHOLDER

 

Each of DEAC and the DEAC Controlling Shareholders (where specifically
included), severally and not jointly, represents, warrants and agrees that all
of the statements in the following subsections of this Section 2 are true and
complete as of the date hereof, and will, except as contemplated by this
Agreement, be true and complete as of the Closing Date as if first made on such
date:

 

Section 2.1 Disclosure Schedules.

 

The disclosure schedule attached hereto (the "DEAC Disclosure Schedules") are
divided into sections that correspond to the sections of this Section 2. The
DEAC Disclosure Schedules comprise of lists of all exceptions to the truth and
accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Section 2. For purposes of this Section 2, any statement,
facts, representations, or admissions contained in the public filings made by
DEAC with the United States Securities and Exchange Commission at least five (5)
business days prior to the date of this Agreement ("Public Reports"), are deemed
to be included in the DEAC Disclosure Schedules, and all such information is
deemed to be fully disclosed to WOD, and the WOD Controlling Members, except for
(A) any information set forth in any "risk factor" or "forward-looking
statements" section contained in such Public Reports, (B) any other
forward-looking statements contained in such Public Reports that are of a
speculative nature as to future developments. For purposes of this Agreement,
"to the best of our knowledge" or similar phrase(s) shall mean that such person
shall have current actual knowledge of a condition or event, or have received
notice that would give rise to current actual knowledge of such condition or
event.

 

 3

 

 

Section 2.2 Corporate Organization.

 

(a) DEAC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida, and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted and currently proposed to be conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by DEAC or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing does not have and would not
reasonably be expected to have, individually or in the aggregate a material
adverse effect on the business, operations, properties, assets, condition or
results of operation of DEAC.

 

(b) Each of the DEAC's Subsidiaries is a corporation, limited liability company
or other legal entity duly organized, validly existing and (where such term is
of legal significance) duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and currently proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of the business conducted by such Subsidiary or the ownership or
leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing does
not have and would not reasonably be expected to have, individually or in the
aggregate a material adverse effect on the business, operations, properties,
assets, condition or results of operation of such Subsidiary.

 

(c) Copies of the Articles of Incorporation and bylaws of DEAC with all
amendments thereto to the date hereof (the "DEAC Charter Documents"), have been
furnished to WOD, and such copies are accurate and complete as of the date
hereof. The minute books of DEAC are current as required by law, contain the
minutes of all meetings of the Board of Directors and stockholders of DEAC from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the Board of Directors and stockholders of DEAC.
DEAC is not in violation of any of the provisions of the DEAC Charter Documents.

 

Section 2.3 Capitalization of DEAC. On the Closing Date of the First Closing,
immediately before the consummation of the Equity exchange, the entire
authorized capital stock of DEAC will consist of 500,000,000 shares of Common
Stock, at par value of $0.0001, of which approximately 130,237,299 shares of
Common Stock are issued and outstanding and 250,000,000 shares of Preferred
Stock, at par value of $0.0001, of which2,000,000 shares of Preferred Stock are
issued and outstanding, of which the ownership rights are stated in Schedule 1.1
which constitutes all of the DEAC Shares, commitments and conversion rights for
equity of DEAC which will be issued and outstanding. Each such share is duly
authorized, validly issued, fully paid and non-assessable and was not issued in
violation of any pre-emptive rights. The DEAC Shares are the sole outstanding
shares of capital stock of DEAC and there are no outstanding options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire any shares of capital stock or any
un-issued or treasury shares of capital stock of DEAC. In addition, there are no
outstanding contractual obligations of DEAC (i) to repurchase, redeem or
otherwise acquire any shares of capital stock of DEAC or (ii) to make any
investment in any other person or entity.

 

Section 2.4 Subsidiaries and Equity Investments. DEAC does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity, including
without limitation any Subsidiary of DEAC except for the Subsidiaries set forth
in Schedule 2.4, attached hereto. Each of the Subsidiaries of DEAC is
wholly-owned by the DEAC, directly or indirectly, free and clear of any liens.
For purposes of this Agreement, a "Subsidiary" of a company means any entity in
which, at the date of this Agreement, such company or any of its subsidiaries
directly or indirectly owns any of the capital stock, equity or similar
interests or voting power.

 

 4

 

 

Section 2.5 Authorization and Validity of Agreements. Each of DEAC and the DEAC
Controlling Shareholder has all corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by DEAC and the DEAC Controlling Shareholder, and the consummation by
DEAC and by the DEAC Controlling Shareholder of the transactions contemplated
hereby, have been duly authorized by all necessary corporate actions of DEAC and
the DEAC Controlling Shareholder, and no other corporate proceedings on the part
of DEAC or other actions on part of the DEAC Controlling Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The board of directors of DEAC has unanimously adopted
resolutions: (a) approving and declaring advisable the Equity exchange, this
Agreement and the transactions contemplated by this Agreement; (b) declaring
that it is in the best interests of the stockholders of DEAC that DEAC enters
into this Agreement and consummates the Equity Exchange upon the terms and
subject to the conditions set forth in this Agreement; (c) directing that
adoption of this Agreement be submitted to a vote at a meeting of the
stockholders of DEAC; (d) recommending to the stockholders of DEAC that they
adopt this Agreement (the "DEAC Board Recommendation"); and (e) to include the
DEAC Board Recommendation in the DEAC Proxy Statement, if required. This
Agreement constitutes the valid and legally binding obligation of DEAC and the
DEAC Controlling Shareholder, and is enforceable in accordance with its terms.
DEAC does not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act of 1933, as amended (the "Securities Act")
and/or the Securities Exchange Act of 1934, as amended (the "Exchange Act")
resulting from the issuance of the New DEAC Shares.

 

Section2.6 No Conflict or Violation. Neither the execution and delivery of this
Agreement by DEAC and/or the DEAC Controlling Shareholder, nor the consummation
by DEAC and/or the DEAC Controlling Shareholder of the transactions contemplated
hereby will, to their respective knowledge: (i) contravene or conflict with, or
result in any violation or breach of any provision of the DEAC Charter
Documents; (ii) contravene or conflict with, or result in any violation or
breach of any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, court, administrative panel or other tribunal to which DEAC
and/or the DEAC Controlling Shareholder are subject, (ii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which DEAC and/or the DEAC Controlling Shareholder is a
party or by which it is bound, or to which any of its assets is subject; or
(iii) result in or require the creation or imposition of any encumbrance of any
nature upon or with respect to any of DEAC's or any of the DEAC Controlling
Shareholder's assets, including without limitation the New DEAC Shares and/or
the DEAC Shares.

 

Section 2.7 Material Agreements. Except as set forth on Schedule 2.7 attached
hereto, DEAC is not a party to or bound by any contracts, including, but not
limited to, any:

 

(a) employment, advisory or consulting contract;

 

(b) plan providing for employee benefits of any nature;

 

(c) lease with respect to any property or equipment;

 

(d) contract, agreement, understanding or commitment for any future expenditure
in excess of $5,000 in the aggregate;

 

(e) contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or

 

(f) agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.

 

 5

 

 

Section 2.8 Litigation. To the knowledge of DEAC, there is no action, suit,
proceeding or investigation ("Action") pending or currently threatened against
DEAC or any of its Subsidiaries or any of their respective affiliates. There is
no Action pending or currently threatened against DEAC or any of its
Subsidiaries or any of their respective affiliates, before any court or by or
before any governmental body or any arbitration board or tribunal, nor is there
any judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against DEAC or any of its
Subsidiaries or any of their respective affiliates. To each of their best
knowledge, neither DEAC, nor any of its Subsidiaries, or any of their respective
affiliates, is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. To their knowledge, there is no Action by DEAC or any of its
Subsidiaries or any of their respective affiliates relating to DEAC currently
pending or which DEAC or any of its Subsidiaries or any of their respective
affiliates intends to initiate.

 

Section 2.9 Compliance with Laws; Permits. To its knowledge, DEAC, each of its
Subsidiaries and each of their respective affiliates has been and is in
compliance with, and has not received any notice of any violation of any,
applicable law, ordinance, regulation or rule of any kind whatsoever, including
without limitation the Securities Act, the Exchange Act, the applicable rules
and regulations of the SEC, or the applicable securities laws and rules and
regulations of any state. DEAC is not an "investment company" as such term is
defined by the Investment Company Act of 1940, as amended. To its knowledge,
each of DEAC and its Subsidiaries possess from the appropriate Governmental
Authority all licenses, permits, authorizations, approvals, franchises and
rights that are necessary for WOD to engage in its business as currently
conducted and to permit DEAC and each of its Subsidiaries to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, "DEAC Permits"). DEAC has not received
notice from any Governmental Authority or other Person that it is lacking any
license, permit, authorization, approval, franchise or right necessary for DEAC
to engage in its business as currently conducted and to permit DEAC to own and
use its properties and assets in the manner in which it currently owns and uses
such properties and assets. Except as would not have a Material Adverse Effect,
DEAC Permits are valid and in full force and effect. Except as would not have a
Material Adverse Effect, no event has occurred or to the knowledge of DEAC, does
circumstances exist that may (with or without notice or lapse of time): (a)
constitute or result, directly or indirectly, in a violation of or a failure to
comply with any DEAC Permit; or (b) result, directly or indirectly, in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any DEAC Permit. DEAC has not received notice from any
Governmental Authority or any other Person regarding: (i) any actual, alleged,
possible or potential contravention of any DEAC Permit; or (ii) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any DEAC Permit. To its
knowledge, all applications required to have been filed for the renewal of such
have been duly filed on a timely basis with the appropriate Persons, and all
other filings required to have been made with respect to such DEAC Permits have
been duly made on a timely basis with the appropriate Persons. All DEAC Permits
are renewable by their terms or in the ordinary course of business without the
need to comply with any special qualification procedures or to pay any amounts
other than routine fees or similar charges, all of which have, to the extent
due, been duly paid.

 

Section 2.10 Financial Statements; SEC Filings.

 

(a) DEAC's financial statements contained in its periodic reports filed with the
Securities and Exchange Commission ( "SEC" and the "Financial Statements") (a)
complied as to form in all material respects with the published rules and
regulations of the SEC in effect at the time of filing; (b) have been prepared
in accordance with generally accepted accounting principles applicable in the
United States of America ("U.S. GAAP") applied on a consistent basis throughout
the periods indicated and with each other, except that those of the Financial
Statements that are not audited do not contain all footnotes required by U.S.
GAAP. The Financial Statements fairly present the financial condition and
operating results of DEAC as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments. Except as set forth in
the Financial Statements or as disclosed in Schedule 2.10, DEAC has no
liabilities (accrued, absolute contingent or otherwise). DEAC is not a guarantor
or indemnitor of any indebtedness of any other person, firm or corporation. DEAC
maintains and will continue to maintain until the Closing a standard system of
accounting established and administered in accordance with U.S. GAAP.

 

 6

 

 

(b) DEAC has timely filed all filings with the SEC that it has been required to
make under the Securities Act and the Exchange Act (the "Public Reports"),
except for Form 10K for period ending December 31, 2015, Form 10Q for period
ending March 31, 2016, and Form 10Q for period ending June 30, 2016 which has
been disclosed to WOD. Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading. Each
of the principal executive officers of DEAC and the principal financial officer
of DEAC (or each former principal executive officer of the DEAC and each former
principal financial officer of DEAC, as applicable) has made all certifications
required by Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and
906 of the Sarbanes-Oxley Act with respect to the DEAC Public Reports. There is
no event, fact or circumstance that would cause any certification signed by any
officer of DEAC in connection with any Public Report pursuant to the
Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect. Neither
DEAC nor any of its Subsidiaries has outstanding, or has arranged any
outstanding, "extensions of credit" to directors or executive officers in
violation of Section 402 of the Sarbanes-Oxley Act. As of the date hereof, DEAC
has no reason to believe that its outside auditors and its principal executive
officer and principal financial officer will not be able to give, without
qualification, the certificates and attestations required pursuant to the
Sarbanes-Oxley Act when next due. There is no revocation order, suspension
order, injunction or other proceeding or law affecting the trading of its Common
Stock. All of the issued and outstanding shares of capital stock have been
issued in compliance with the Securities Act and applicable state securities
laws and no stockholder of DEAC has any right to rescind or other claim against
DEAC for failure to comply with the Securities Act or state securities laws, and

 

(c) Since the date of the filing of its annual report on Form 10-K for the year
ended December 31, 2014, except as (i) specifically disclosed to WOD or in the
Public Reports; and (ii) as set forth on Schedule 2.10: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect (for purposes of this Section 2.10, a "Material Adverse
Effect" means any event, occurrence, fact, condition, change, development,
circumstance or effect (i) that is materially adverse to the business, assets,
properties, liabilities, condition (financial or otherwise), operating results
or prospects of DEAC and its Subsidiaries), or (ii) would prevent DEAC from
consummating the transactions contemplated by this Agreement; (B) DEAC has not
incurred any liabilities, contingent or otherwise, other than professional fees,
which are accurately disclosed in the Public Reports; (C) DEAC has not declared
or made any dividend or distribution of cash or property to its shareholders,
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, or issued any equity securities; and (D) DEAC has not made
any loan, advance or capital contribution to or investment in any person or
entity, except as disclosed in the Public Reports.

 

Section 2.11 Books and Financial Records. All the accounts, books, registers,
ledgers, Board minutes and financial and other material records of whatsoever
kind of each of DEAC and any Subsidiary of DEAC have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
DEAC and each such Subsidiary.

 

Section 2.12 Employee Benefit Plans. DEAC does not have any "Employee Benefit
Plan" as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 

Section 2.13 Tax Returns, Payments and Elections. Except as set forth on
Schedule 2.13, each of DEAC and its Subsidiaries has timely filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) ("Tax Returns") required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
each of DEAC and its Subsidiaries has fully and timely paid all Taxes due. Each
of DEAC and its Subsidiaries has withheld or collected from each payment made to
each of its employees the amount of all Taxes (including, but not limited to,
United States income taxes and other foreign taxes) required to be withheld or
collected therefrom, and has paid the same to the proper Tax Authority. For
purposes of this Agreement, the following terms have the following meanings:
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means any and all
taxes including, without limitation, (x) any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, value added, net worth, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a "Tax
Authority"), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.

 

 7

 

 

Section 2.14 Absence of Undisclosed Liabilities. Except as disclosed in Section
2.14, as of the Closing Date, DEAC will have no liabilities of any kind
whatsoever. DEAC is not a guarantor of any indebtedness of any other person,
entity or corporation.

 

Section 2.15 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to DEAC or the DEAC Controlling Shareholder of
any of their affiliates with respect to the transactions contemplated by this
Agreement, except as set forth in Schedule 2.7.

 

Section 2.16 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by DEAC to arise,
between DEAC and any accountants and/or lawyers formerly or presently employed
by DEAC. DEAC is current with respect to fees owed to its accountants and
lawyers.

 

Section 2.17 SEC Disclosure Controls and Procedures. 

 

(a) DEAC (i) maintains "disclosure controls and procedures" (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) to provide reasonable assurance
that material information relating to the DEAC, including its consolidated
subsidiaries, is made known to its principal executive officer and principal
financial officer; (ii) maintains "internal control over financial reporting"
(as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act); and (iii)
has evaluated the effectiveness of the DEAC's disclosure controls and procedures
as required by Rule 13a-15(a) under the Exchange Act.

 

(b) DEAC has disclosed, based on the most recent evaluation of internal control
over financial reporting, to the DEAC's auditors and the audit committee of the
DEAC's board of directors "significant deficiencies" and "material weaknesses"
(each as defined in Rule 12b-2 under the Exchange Act) in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the DEAC's ability to record, process, summarize and
report financial information. To the knowledge of DEAC, there is no fraud,
whether or not material, that involves management or other employees who have a
significant role in DEAC's internal control over financial reporting.

 

(c) (i) neither DEAC, nor, to the knowledge of DEAC, any director or officer of
DEAC, has received or otherwise had or obtained knowledge of any written
material complaint, allegation, assertion or claim regarding the accounting or
auditing practices, procedures, methodologies or methods of DEAC or any of its
Subsidiaries, or their respective internal accounting controls, including any
written material complaint, allegation, assertion or claim that DEAC or any of
its Subsidiaries has engaged in accounting or auditing practices that do not
comply with U.S. GAAP or DEAC's published internal accounting controls, and (ii)
no attorney representing DEAC or any of its Subsidiaries, whether or not
employed by DEAC or any of its Subsidiaries, has rendered a written report to
the board of directors of DEAC or any committee thereof containing evidence of a
material violation of applicable securities Laws, breach of fiduciary duty or
similar violation by DEAC or any of its officers or directors.

 

Section 2.17 Voting.

 

(a) The affirmative vote of the holders of a majority of the outstanding shares
of DEAC capital stock ("Requisite DEAC Vote") is the only vote of the holders of
any class or series of the capital stock of DEAC or any of its Subsidiaries
necessary (under the DEAC Charter Documents, the Florida General Corporation
Law, other applicable laws or otherwise) to approve and adopt this Agreement,
the Equity exchange and the other transactions contemplated by this Agreement.

 

 8

 

 

(b) There are no voting trusts, proxies or similar agreements, arrangements or
commitments to which DEAC or any of its Subsidiaries is a party or of which DEAC
has knowledge with respect to the voting of any shares of capital stock of DEAC
or any of its Subsidiaries. There are no bonds, debentures, notes or other
instruments of indebtedness of DEAC or any of its Subsidiaries that have the
right to vote, or that are convertible or exchangeable into or exercisable for
securities having the right to vote, on any matters on which stockholders of
DEAC may vote.

 

Section 2.18 Governmental Authorizations. The execution, delivery and
performance of this Agreement by DEAC and the consummation by DEAC of the
transactions contemplated by this Agreement do not and will not require any
consent, approval or other authorization of, or filing with or notification to
(collectively, "Governmental Authorizations"), any international,
supra-national, national, federal, state, provincial or local governmental,
regulatory or administrative authority, agency, commission, court, tribunal,
arbitral body or self-regulated entity, whether of Canada, the United States, or
otherwise (each, a "Governmental Entity"), other than:

 

(a) the filing with the SEC of filings and reports that may be required in
connection with this Agreement and the transactions contemplated by this
Agreement under the Securities Act and the Exchange Act;

 

(b) compliance with the rules and regulations of FINRA and The OTC Stock
Exchange; and

 

(c) compliance with Non-U.S. Antitrust Laws.

 

Section 2.19 Employee Benefit Plans.

 

(a) DEAC has no employee benefit plan maintained, established or sponsored by
DEAC, or which DEAC participates in or contributes to (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), except for the DEAC Equity Incentive Stock Plan (the "Stock Plan")
approved and effective as of August 27, 2015.

 

(b) No other Contracts, plans or arrangements (written or otherwise) covering
any current or former employee, director, officer, shareholder or independent
contractor of DEAC or exists that, as a result of the execution of this
Agreement, stockholder approval of this Agreement or the transactions
contemplated by this Agreement (whether alone or in connection with any other
events), could (i) result in severance pay or any increase in severance pay upon
any termination of employment or (ii) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the employee plans. There are no
other contracts, plans or arrangements (written or otherwise) covering any
current or former employee, director, officer, shareholder or independent
contractor of DEAC that, individually or collectively, could give rise to the
payment of any amount or benefit that would not be deductible pursuant to the
terms of Section 280G of the Internal Revenue Code of 1986, as amended.

 

 9

 

 

Section 2.20 Labor.

 

(a) Except as set forth on Schedule 2.20, there are no employment, consulting,
collective bargaining, severance pay, continuation pay, termination or
indemnification agreements or other similar contracts of any nature (whether in
writing or not) between DEAC or any of its Subsidiaries on the one hand, and any
current or former, affiliate, officer, director, employee, consultant, labor
organization or other representative of any of DEAC's employees, on the other
hand, nor is any such contract presently being negotiated. DEAC is delinquent in
payments to any of its employees, consultants or independent contractors for any
wages, salaries, commissions, bonuses, benefits, contributions or other
compensation for any services or otherwise arising under any policy, practice,
contract, plan, program or Law. DEAC is not liable for any severance pay or
other payments to any employee, consultant or independent contractor or former
employee, consultant or independent contractor arising from the termination of
employment or other service relationship, nor will DEAC have any liability under
any benefit or severance policy, practice, contract, plan, program or law which
exists or arises, or may be deemed to exist or arise, as a result of or in
connection with the transactions contemplated hereunder or as a result of the
termination by DEAC of any Persons employed by or under contract with DEAC or on
or prior to the Closing. DEAC's employment policies or practices is not
currently being audited or investigated by any Governmental Authority or court.
There is no pending, or to the knowledge of DEAC, threatened claim, unfair labor
practice charge or other charge or inquiry against DEAC brought by or on behalf
of any current, prospective or former employee, consultant, independent
contractor, retiree, labor organization or other representative of DEAC's
employee or other individual or any Governmental Authority with respect to
employment practices brought by or before any court or Governmental Authority,
nor is there or has there been any audit or investigation related to DEAC's
classification of independent contractors and consultants.

 

(b) To the knowledge of DEAC: (i) There are no controversies pending or
threatened, between DEAC, on the one hand, and any of its respective employees,
consultants or independent contractors, on the other hand; (ii) DEAC is not a
party to any collective bargaining agreement or other labor union contract
applicable to Persons employed by DEAC nor are there any activities or
proceedings of any labor union to organize any such employees, consultants or
independent contractors of DEAC; (iii) there have been no strikes, slowdowns,
work stoppages, disputes, lockouts or threats thereof by or with respect to any
employees, independent contractors or consultants of DEAC, and (iv) there are no
employment-related grievances pending or threatened. DEAC is not a party to, or
otherwise bound by, any consent decree with, or citation or other order by, any
Governmental Authority relating to employees or employment practices. DEAC is in
compliance in all material respects with all applicable laws, contracts and
policies relating to employment, employment practices, wages, hours and terms
and conditions of employment, including the obligations of the U.S. Worker
Adjustment and Retraining Notification Act of 1988, as amended ("WARN"), and any
similar state or local statute, rule or regulation, and all other notification
and bargaining obligations arising under any collective bargaining agreement, by
law or otherwise. DEAC has not effectuated a "plant closing" or "mass layoff"
(as those terms are defined in WARN or similar laws) affecting in whole or in
part any site of employment, facility, operating unit or employee of DEAC
without complying with all provisions of WARN or similar laws or implemented any
early retirement, separation or window program, nor has DEAC planned or
announced any such action or program for the future.

 

(c) DEAC is not a party to or bound by any employment or consultant contract
with any officer, employee or consultant that is not terminable by DEAC at will
and without liability upon notice of thirty (30) days or less, except as set
forth on Schedule 2.20.

 

(d) None of DEAC, or, to the knowledge of DEAC, any of DEAC's employees,
consultants or independent contractors is obligated under any contract
(including licenses, covenants or commitments of any nature) or subject to any
judgment, decree or order of any court or Governmental Authority that would
interfere with the use of such Person's best efforts to promote the interests of
DEAC or that would conflict with DEAC's business as conducted and as proposed to
be conducted.

 

(e) All of DEAC's employees are "at will" employees subject to the termination
notice provisions included in their employment agreements or applicable law, and
there is no circumstance that could give rise to a valid claim by a current or
former employee, contractor or consultant of DEAC for compensation on
termination of employment.

 

 10

 

 

Section 2.21 Intellectual Property.

 

(a) Schedule 2.21 sets forth a complete and accurate list, as of the date of
this Agreement, of (i) each issued patent, and trademark and copyright
registrations owned by DEAC, (ii) each pending patent, trademark and copyright
application filed by or on behalf of DEAC, (iii) each domain name registered by
or on behalf of DEAC (the foregoing being, collectively, the "Registered
Intellectual Property"), and (v) all material unregistered Intellectual Property
owned by DEAC. Schedule 2.21 lists (i) the record owner of each such item of
Registered Intellectual Property, (ii) the jurisdictions in which each such item
of Registered Intellectual Property has been issued or registered or in which
each such application has filed and (iii) the registration or application, as
applicable. All Registered Intellectual Property is subsisting, unexpired, nor
abandoned, in compliance with all legal requirements, not subject to any
filings, fees or other actions falling due within ninety (90) days after the
Closing Date, and, to the knowledge of DEAC, valid and enforceable. No material
invention or process must be filed within ninety (90) days after the Closing
Date to avoid a statutory bar to patentability.

 

(b) DEAC solely and exclusively own all right, title and interest in and to all
Intellectual Property required to be set forth on Schedule 2.21, free and clear
of any liens or adverse claims from any other Person; and DEAC solely and
exclusively own or otherwise have valid and continuing rights to use, transfer
and license, free and clear of any liens or adverse claims from any other
Person, all Intellectual Property (as defined below) used in, or necessary for,
the business of DEAC as currently conducted and as currently proposed to be
conducted.

 

(c) To its knowledge, the conduct of DEAC businesses, including their products
and services as presently performed and as currently contemplated to be
performed, do not infringe upon, misappropriate or otherwise violate any
Intellectual Property of any third party.

 

(d) To the knowledge of DEAC, no third Person has or is infringing, violating,
or misappropriating any Intellectual Property owned by DEAC.

 

(e) Except as set forth on Schedule 2.21, there is no pending or, to the
knowledge of DEAC, threatened legal proceeding (including cease and desist
letters, DMCA take-down notices or invitations to take a patent license), (i)
claiming that DEAC has or is infringing, misappropriating or violating any
Intellectual Property rights of any third Person or (ii) that concerns the
ownership, use, validity or enforceability of any Intellectual Property owned by
DEAC.

 

(f) Schedule 2.21 sets forth the policies and procedures that DEAC has
implemented as of the date hereof with respect to content posted on the websites
owned and operated by DEAC. DEAC fully complies with its own policies and
procedures and have operated their businesses to maximize all applicable
protections under the "safe harbors" of 47 U.S.C. §230 and 17 §U.S.C. 512 and
any other equivalent laws. DEAC responds in a timely and proper manner to all
complaints relating to Intellectual Property infringements, violations of the
law and inappropriate conduct occurring on, through or in connection with their
software, systems and websites, and there are no claims alleging otherwise.

 

(g) DEAC has taken all necessary actions, consistent with best practices in the
industry in which DEAC operates, to protect (i) its Intellectual Property, its
ownership, validity and/or value; (ii) the confidentiality of all material trade
secrets of DEAC (if any), and have disclosed such trade secrets only pursuant to
adequate, written confidentiality agreements (true and complete copies of which
have been provided to Purchaser) to the Persons set forth on Schedule 2.21; and
(iii) the confidentiality, integrity and security of their software, systems and
websites and all information and transactions stored or contained therein or
transmitted thereby against any unauthorized or improper use (including any
violation of rights of privacy or publicity), access, transmittal, interruption,
modification or corruption, and there have been no breaches of either (i), (ii)
or (iii).

 

 11

 

 

(h) DEAC has established privacy policies (as required, if any) with respect to
personally identifiable information which are in conformance with reputable
industry practice. DEAC is in compliance in all material respects with such
privacy policies and applicable United States federal and state, foreign, and
multinational laws relating to personally identifiable information. No
agreements have been made nor policies instituted that would limit use after the
Closing Date of any personally identifiable information or that would conflict
with DEAC's use of the personally identifiable information.

 

(i) Except as set forth on Schedule 2.21, DEAC (i) has not provided to any third
party, or otherwise permitted any third party to access, possess or use, any
source code for any software owned or developed by or for DEAC ("DEAC
Software"), (ii) is not currently a party to any source code escrow contract
requiring the deposit of source code for any DEAC Software or providing for
access to source code of any DEAC Software in specific circumstances, or (iii)
has incorporated any "open source," "freeware," "shareware" or other Software
having similar licensing or distribution models (including any GNU General
Public License, Library General Public License, Lesser General Public License,
Mozilla License, Berkeley Software Distribution License, Open Source Initiative
License, MIT, Apache, Public Domain licenses and the like) ("Open Source") in,
or used any Open Source in connection with, any DEAC Software (or derived any
Company Software from any Open Source) in a manner that (a) would subject any
proprietary source code of DEAC to the terms of such open source license, (b)
requires the contribution, licensing, provision or public disclosure to any
third party of any source code for such Company Software, or (c) imposes
limitations on DEAC's right to require royalty payments from or restrict further
distribution of same.

 

(j) All Persons who have contributed to the creation, invention, modification or
improvement of any Intellectual Property purportedly owned by DEAC in whole or
in part, have signed written agreements ensuring that all such Intellectual
Property is owned exclusively by DEAC and there are no claims or interests of
third parties (including current and former employees or contractors or their
current or former employers) alleging ownership interests in same. All amounts
payable by DEAC to all Persons involved in the research, development, conception
or reduction to practice of any Intellectual Property owned by DEAC have been
paid in full. The transactions contemplated hereby shall not grant to or allow
any Person any ownership interest in, or the right to use, any Intellectual
Property owned, in whole or in part, by DEAC.

 

(k) All software, websites and systems owned or used by DEAC and all material
products sold, licensed or made available to DEAC's customers (i) are free from
any material defect, bug, virus, or programming, design or documentation error
or corruptant, (ii) are fully functional and operate and run in a reasonable and
efficient business manner and (iii) conform in all material respects to the
specifications and purposes thereof.

 

"Intellectual Property" means all intellectual property and industrial property
rights existing anywhere in the world, including all rights associated with: (i)
patents and patent applications, utility models, industrial designs and any
continuations, divisionals, continuations-in-part, reissues or reexaminations
and patents issuing thereon (collectively, "Patents"), (ii) trademarks, service
marks, trade dress, logos, corporate names, trade names and Internet domain
names and other source indicators, together with the goodwill associated with
any of the foregoing, and all applications and registrations therefor
(collectively, "Trademarks"), (iii) copyrights, copyrightable works (including
Software, systems and website content) and registrations and applications
therefor, works of authorship and moral rights (collectively, "Copyrights"), and
(iv) confidential and proprietary information, including trade secrets,
discoveries, concepts, ideas, research and development, algorithms, know-how,
formulae, inventions (whether or not patentable), processes, techniques,
technical data, designs, drawings, specifications, databases (collectively,
"Trade Secrets").

 

 12

 

 

Section 2.22 Title to and Condition of Properties. DEAC owns or holds under
valid leases or other rights to use all real property, plants, machinery and
equipment necessary for the conduct of the business of DEAC as presently
conducted, except where the failure to own or hold such property, plants,
machinery and equipment would not have a Material Adverse Effect on DEAC. The
material buildings, plants, machinery and equipment necessary for the conduct of
the business of DEAC as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment are in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.

 

Section 2.23 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of DEAC in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE WOD CONTROLLING MEMBERS

 

WOD and each of the WOD Controlling Members hereby, jointly and severally,
represent, warrant and agree that all of the statements in the following
subsections of this Article III are true and complete as of the date hereof, and
will (except as contemplated by this Agreement) be true and complete as of the
Closing Date as if first made on such date. The disclosure schedule attached
hereto as Schedule 3.1 through 3.25 (the "WOD Disclosure Schedules") are divided
into sections that correspond to the sections of this Article III. The WOD
Disclosure Schedules comprise of lists of all exceptions as to the truth and
accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article III.

 

Section 3.1 Corporate Organization of WOD. WOD is a limited liability company
duly organized, validly existing and in good standing under the laws of
Colorado, and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being or currently planned to be conducted. WOD has delivered to DEAC and the
DEAC Controlling Shareholders complete and correct copies of the following
documents (collectively referred to herein as "WOD Charter Documents"): (a)
Articles of Association and the Certificate of Organization of WOD; (b) any
other document performing a similar function to the documents specified in
clauses (a) or (b) adopted or filed in connection with the creation, formation
or organization of WOD; and (c) any and all amendments to any of the foregoing.
WOD is not in any material violation of any of the provisions of the WOD Charter
Documents. The minute books or the equivalent of WOD contain true and accurate
records of all meetings and consents in lieu of meetings of its Board of
Directors and shareholders or stockholders, as applicable ("Corporate Records"),
from the time of its organization until the date hereof. The share register and
other ownership records of the shares of all of WOD's shares (the "WOD Share
Records"), and are true, complete and accurate records of the ownership of the
shares as of the date thereof and contain all issuances and transfers of such
shares since the time of organization of WOD.

 

Section 3.2 Capitalization of WOD; Title to the WOD Units. On the Closing Date,
immediately before the consummation of the Equity exchange, the entire
authorized capital stock of WOD consisted of 1,000 Units of membership interest,
at par value of $0.10, of which 1,000 Units are issued and outstanding, of which
the ownership rights are stated in Schedule 1.1 which constitutes all of the WOD
Units, commitments and conversion rights for equity of WOD which will be issued
and outstanding. All of the WOD Units are owned of record by WOD Controlling
Members. The WOD Units are the sole outstanding membership interest of WOD and
there are no outstanding options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire any units of membership interest or any un-issued or treasury
Units of WOD.

 

 13

 

 

Section 3.3 Subsidiaries and Equity Investments.

 

(a) Each Subsidiary and affiliated company of WOD is set forth on Schedule 3.3.

 

Section 3.4 Authorization and Validity of Agreements. WOD has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement constitutes the valid and legally binding obligation of WOD and
is enforceable in accordance with its terms against it. Except as set forth on
Schedule 3.4 WOD does not need give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other person in order for it to consummate the transactions
contemplated by this Agreement, other than filings that may be required or
permitted under states securities laws, the Securities Act and/or the Exchange
Act resulting from the transfer and exchange of the WOD Units. The execution and
delivery of this Agreement by WOD, and the consummation by WOD of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate actions of WOD, and no other corporate proceedings on the part of WOD
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

 

Section 3.5 No Conflict or Violation. To WOD's best knowledge, neither the
execution and delivery of this Agreement by WOD, nor the consummation by WOD of
the transactions contemplated hereby will: (i) violate any provision of WOD's
Charter Documents, (ii) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, court, administrative panel or other tribunal
to which WOD is subject, assuming that all consents, approvals, authorizations,
filings and notifications have been obtained or made, (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which WOD is/are a party or by which it/they is/are bound,
or to which any of its/their/his assets is subject; or (iv) result in or require
the creation or imposition of any encumbrance of any nature upon or with respect
to any of WOD's assets, including without limitation the WOD Units, other than
such as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.6 Compliance with Laws and Other Instruments. Except as would not have
a Material Adverse Effect on WOD, to its knowledge, the business and operations
of WOD have been and are being conducted in accordance with all applicable
foreign, federal, state and local laws, rules and regulations and all applicable
orders, injunctions, decrees, writs, judgments, determinations and awards of all
courts and governmental agencies and instrumentalities applicable to it. Except
as would not have a Material Adverse Effect on WOD, not, and is not, to its
knowledge alleged to be, in violation of, or (with or without notice or lapse of
time or both) in default under, or in breach of, any term or provision of WOD
Charter Documents or of any indenture, loan or credit agreement, note, deed of
trust, mortgage, security agreement or other material agreement, lease, license
or other instrument, commitment, obligation or arrangement to which WOD is a
party or by which any of WOD' properties, assets or rights are bound or
affected. To the knowledge of WOD, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
any of WOD are a party are (with or without notice or lapse of time or both) in
material default thereunder or in material breach of any term thereof. To the
knowledge of WOD, WOD is not subject to any obligation or restriction of any
kind or character, nor are there, to the knowledge of WOD, any event or
circumstance relating to WOD that materially and adversely affects in its
business, properties, assets or prospects or that would prevent or make
burdensome their performance of or compliance with all or any part of this
Agreement or the consummation of the transactions contemplated hereby or
thereby. "Material Adverse Effect" means, when used with respect to WOD, any
change, effect or circumstance which, individually or in the aggregate, would
reasonably be expected to (a) have a material adverse effect on the business,
assets, financial condition or results of operations of WOD, in each case taken
as a whole or (b) materially impair the ability of WOD to perform their
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement, (ii) changes in the United States
securities markets generally, or (iii) changes in general economic, currency
exchange rate, political or regulatory conditions in industries in which WOD
operate.

 

 14

 

 

Section 3.7 Brokers' Fees. WOD has no liability to pay any fees or commissions
or other consideration to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

Section 3.8 Investment Representations.

 

(a) The DEAC Shares will be acquired hereunder solely for the account of WOD for
investment, and not with a view to the resale or distribution thereof. WOD
understands and is able to bear any economic risks associated with acquiring the
DEAC Shares. WOD has have full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the DEAC Shares; and

 

(b) No offer to enter into this Agreement has been made to any of the WOD
Controlling Members in the United States. WOD including any of its respective
affiliates or any person acting on its behalf or on behalf of any such
affiliate, has engaged or will engage in any activity undertaken for the purpose
of, or that reasonably could be expected to have the effect of, conditioning the
markets in the United States for the DEAC Shares, including, but not limited to,
effecting any sale or short sale of securities, prior to the expiration of any
restricted period contained in Regulation S promulgated under the Securities Act
(any such activity being defined herein as a "Directed Selling Effort"). To the
best knowledge of WOD, this Agreement and the transactions contemplated herein
are not part of a plan or scheme to evade the registration provisions of the
Securities Act, and the DEAC Shares are being acquired for investment purposes
by WOD. WOD agrees that all offers and sales of the DEAC Shares from the date
hereof and through the expiration of any restricted period set forth in Rule 903
of Regulation S (as the same may be amended from time to time hereafter) shall
not be made to U.S. Persons (within the meaning of Regulation S) or for the
account or benefit of U.S. Persons and shall otherwise be made in compliance
with the provisions of Regulation S and any other applicable provisions of the
Securities Act. Neither WOD nor the WOD Shareholders, including any of its
representatives has conducted any Directed Selling Effort as that term is used
and defined in Rule 902 of Regulation S and neither of them nor any of their
respective representatives will engage in any such Directed Selling Effort
within the United States through the expiration of any restricted period set
forth in Rule 903 of Regulation S.

 

Section 3.9 Ownership of Shares. WOD Controlling Members are both the record and
beneficial owner of its respective WOD Units as detailed on Schedule 1.3
attached hereto, and are not the record or beneficial owners of any other WOD
Units not stated. WOD has and shall transfer at the Closing, good and marketable
title to the WOD Units, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever ("Liens").

 

Section 3.10 Pre-emptive Rights. At Closing, WOD did not have any pre-emptive
rights or any other rights to acquire any WOD Units that have not been waived or
exercised.

 

Section 3.11 Disclosure. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of WOD in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 3.12 Title to and Condition of Properties. WOD owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of WOD as presently conducted, except
where the failure to own or hold such property, plants, machinery and equipment
would not have a Material Adverse Effect on WOD. The material buildings, plants,
machinery and equipment necessary for the conduct of the business of WOD as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment are
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.

 

 15

 

 

Section 3.13 Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.13, WOD has no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due, whether or
not known to WOD) arising out of any transaction entered into at or prior to the
Closing Date or any act or omission at or prior to the Closing Date, except to
the extent set forth on or reserved against on WOD unaudited consolidated
financial statements for the fiscal years ended December 31, 2015, including an
interim financial statement ending June 30, 2016. WOD has not incurred any
liabilities or obligations under agreements entered into, except in the usual
and ordinary course of business since its inception on or about February 27,
2014.

 

Section 3.14 Change. Except as set forth on schedule 3.14, WOD has not, since
December 31, 2015:

 

(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.

 

(b) Adverse Changes. Suffered or experienced any change in, or affecting, their
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect:

 

(c) Loans. Made any loans or advances to any Person (for purposes of this
Agreement, "Person" means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions)
other than travel advances and reimbursement of expenses made to employees,
officers and directors in the ordinary course of business;

 

(d) Liens. Created or permitted to exist any Lien on any material property or
asset of any of WOD, other than (a) Liens for taxes not yet payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect ("Permitted Liens");

 

(e) Membership Interest. Issued, sold, disposed of or encumbered, or authorized
the issuance, sale, disposition or encumbrance of, or granted or issued any
option to acquire any units of their membership interest or any other of their
securities or any equity security of any class of WOD, or altered the term of
any of their outstanding securities or made any change in their outstanding
units of membership interest or their capitalization, whether by reason of
reclassification, recapitalization, unit split, combination, exchange or
readjustment of units, dividends or otherwise;

 

(f) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of their members;

 



 16

 



 

(g) Material WOD Contracts. Terminated or modified any and all agreements,
contracts, arrangements, leases, commitments or otherwise, of WOD, of the type
and nature that is required to be filed with the SEC (each a "Material WOD
Contract"), except for termination upon expiration in accordance with the terms
thereof or as set forth in Schedule 3.14(g);

 

(h) Claims. Released, waived or cancelled any claims or rights relating to or
affecting any of WOD in excess of US $10,000 in the aggregate or instituted or
settled any Action involving in excess of US $10,000 in the aggregate;

 

(i) Discharged Liabilities. Paid, discharged or satisfied any claim, obligation
or liability in excess of US $10,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;

 

(j) Indebtedness. Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US $10,000 in the aggregate, other than professional
fees;

 

(k) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;

 

(l) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 

(m) Accounting. Changed their method of accounting or the accounting principles
or practices utilized in the preparation of their financial statements, other
than as required by U.S. GAAP; and

 

(n) Agreements. Except as set forth on Schedule 3.14(n), entered into any
agreement, or otherwise obligated themselves, to do any of the foregoing.

 

Section 3.15 Material WOD Contracts. WOD has made available to DEAC and the DEAC
Controlling Shareholder prior to the date of this Agreement, true, correct and
complete copies of each written Material WOD Contract, including each amendment,
supplement and modification thereto.

 

(a) No Defaults. Each Material WOD Contract is a valid and binding agreement of
WOD and is in full force and effect. Except as would not have a Material Adverse
Effect, WOD is not in material breach or default of any Material WOD Contract to
which it is a party and, to the knowledge of WOD, no other party to any Material
WOD Contract are in breach or default thereof. Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that (with
or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material WOD Contract or (b) permit WOD or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify any
Material WOD Contract. WOD has not received notice of the pending or threatened
cancellation, revocation or termination of any Material WOD Contract to which it
is a party. There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material WOD
Contract.

 

 17

 

 

Section 3.16 Material Assets. The financial statements of WOD reflect the
material properties and assets (real and personal) owned or leased by WOD.

 

Section 3.17 Litigation; Orders. Except as set forth on Schedule 3.17, there are
no Actions (whether U.S. or non-U.S. federal, state, local or foreign) pending
or, to the knowledge of WOD, threatened against or affecting any of WOD or any
of WOD's properties, assets, business or employees. To the knowledge of WOD,
there are no facts that might result in or form the basis for any such Action in
WOD. To the knowledge of WOD, WOD is not subject to any orders.

 

Section 3.18 Licenses. Except as would not have a Material Adverse Effect, WOD
possess from the appropriate Governmental Authority all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for WOD to
engage in its business as currently conducted and to permit WOD to own and use
its properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, "WOD Permits"), including, but not limited
to WOD Permits related to the WOD Rights. WOD has not received notice from any
Governmental Authority or other Person that it is lacking any license, permit,
authorization, approval, franchise or right necessary for WOD to engage in their
business as currently conducted and to permit WOD to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets. Except as would not have a Material Adverse Effect, WOD Permits are
valid and in full force and effect. Except as would not have a Material Adverse
Effect, no event has occurred or to the knowledge of WOD circumstance exists
that may (with or without notice or lapse of time): (a) constitute or result,
directly or indirectly, in a material violation of or a failure to comply with
any WOD Permit; or (b) result, directly or indirectly, in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any WOD Permit. WOD has not received notice from any Governmental Authority or
any other Person regarding: (a) any actual, alleged, possible or potential
contravention of any WOD Permit; or (b) any actual, proposed, possible or
potential revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any WOD Permit. All applications required to have been filed
for the renewal of such WOD Permits have been duly filed on a timely basis with
the appropriate Persons, and all other filings required to have been made with
respect to such WOD Permits have been duly made on a timely basis with the
appropriate Persons. All WOD Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.

 

Section 3.19 Interested Party Transactions. Except as disclosed on Schedule
3.19, no officer, director or stockholder of any WOD or any affiliate or
"associate" (as such term are defined in Rule 405 of the SEC under the
Securities Act) of any such Person, have or have had, either directly or
indirectly, (1) an interest in any Person which (a) furnishes or sells services
or products which are furnished or sold by WOD, or (b) purchases from or sells
or furnishes to, or proposes to purchase from, sell to or furnish any of WOD any
goods or services; or (2) a beneficial interest in any contract or agreement to
which WOD are a party or by which they may be bound or affected.

 

Section 3.21 Intellectual Property. Except as set forth on Schedule 3.21 hereto,
WOD does not own, use or license any Intellectual Property in their business as
presently conducted. For purposes of this Agreement, "Intellectual Property"
means all industrial and intellectual property, including, without limitation,
all U.S. and non-U.S. patents, patent applications, patent rights, trademarks,
trademark applications, common law trademarks, Internet domain names, trade
names, service marks, service mark applications, common law service marks, and
the goodwill associated therewith, copyrights, in both published and unpublished
works, whether registered or unregistered, copyright applications, franchises,
licenses, know-how, trade secrets, technical data, designs, customer lists,
confidential and proprietary information, processes and formulae, all computer
software programs or applications, layouts, inventions, development tools and
all documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.

 

 18

 

 

Section 3.22 Units or Unit Option Plans; Employee Benefits of WOD.

 

(a) Except as set forth on Schedule 3.22 hereto, WOD has no unit or unit option
plans providing for the grant by WOD of unit options to directors, officers or
employees of WOD.

 

(b) Except as set forth on Schedule 3.22 hereto, WOD has no employee benefit
plans or arrangements covering their present and former employees or providing
benefits to such persons in respect of services provided to WOD.

 

(c) Neither the consummation of the transactions contemplated hereby alone, nor
in combination with another event, with respect to each director, officer,
employee and consultant of WOD, will result in (a) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from WOD, (b) any increase in the amount of compensation or
benefits payable to any such individual or (c) any acceleration of the vesting
or timing of payment of compensation payable to any such individual. No
agreement, arrangement or other contract of WOD provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of WOD.

 

Section 3.23 Environmental and Safety Matters. Except as set forth on Schedule
3.23 and except as would not have a Material Adverse Effect:

 

(a) WOD has at all times been and is in compliance with all Environmental Laws
(as defined below) applicable to WOD.

 

(b) To WOD knowledge, there are no Actions pending or threatened against WOD
alleging the violation of any Environmental Law (as defined below) or
Environmental Permit applicable to WOD or alleging that WOD is potentially
responsible parties for any environmental site contamination.

 

(c) To WOD knowledge, neither this Agreement nor the consummation of the
transactions contemplated by this Agreement shall impose any obligations to
notify or obtain the consent of any Governmental Authority or third Persons
under any Law or other requirement relating to the environment, natural
resources, or public or employee health and safety ("Environmental Laws")
applicable to WOD.

 

Section 3.24 Board Recommendation. The Board of Directors of WOD, at a meeting
duly called and held, has determined that this Agreement and the transactions
contemplated by this Agreement are advisable and in the best interests of WOD's
members and has duly authorized this Agreement and the transactions contemplated
by this Agreement.

 

Pursuant to such meeting, the Board of Directors, confirmed that WOD was aware
that DEAC is delinquent in its SEC filings, as set forth in Schedule 2.10, had
an opportunity to ask questions and receive answers from DEAC, and review all
current documentation WOD requested from DEAC.

 

 19

 

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Certain Changes and Conduct of Business.

 

(a) From and after the date of this Agreement and until the Third and Final
Closing Date, DEAC (i) shall conduct its business solely in the ordinary course
consistent with past practices that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in a manner
consistent with all representations, warranties or covenants of DEAC contained
herein; and (ii) use commercially reasonable efforts to maintain and preserve
intact its business organization, to retain the services of its current officers
and key employees, and to preserve the good will of its customers, suppliers and
other Persons with whom it has business relationships, and without the prior
written consent of WOD (which may be withheld for any reason or no reason), will
not:

 



 

(i)except as provided in Section 4.6 hereof, make any change in its Charter
Documents; issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise; redeem, purchase or otherwise acquire, directly or indirectly, any
shares of its capital stock or any securities convertible or exchangeable into
or exercisable for any shares of its capital stock

 

 

 

 

(ii)except as provided in Section 4.6 hereof:

 

 

 

 

A. incur, assume or guarantee any indebtedness for borrowed money, issue any
notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof; or

 

 

 

 

B. issue any securities convertible or exchangeable for debt or equity
securities of DEAC.

 

 

 

 

(iii)make or commit to make any material capital expenditures;

 

 

 

 

(iv)increase the compensation or benefits payable or to become payable to any of
its directors, officers or employees;

 

 

 

 

(v)grant any severance or termination pay to any of its directors, officers or
employees or enter into any new employment or severance agreement with any of
its directors, officers or employees;

 

 

 

 

(vi)acquire, by merger, consolidation, acquisition of equity interests or
assets, or otherwise, any business or any corporation, partnership, limited
liability company, joint venture or other business organization or division
thereof;

 

 

 

 

(vii)sell, lease, license, transfer, pledge, encumber, grant or dispose of any
material Intellectual Property Rights or any other assets of the DEAC;

 

 

 

 

(viii)enter into any material contract or terminate, cancel or amend in any
material respect any such contract of DEAC;



 

 20

 

 



 

(ix)guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

 

 

 

(x)make any loan, advance or capital contribution to or investment in any
person;

 

  

 

 

(xi)make any change in any method of accounting or accounting principle, method,
estimate or practice;

 

 

 

 

(xii)commit itself to do any of the foregoing; or

 

 

 

 

(xiii)will spin off any operating subsidiaries.



 

(b) From and after the date of this Agreement and until the third and final
closing, WOD will cause WOD and each of WOD Subsidiaries will:

 



 

(i)continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 

 

 

 

(ii)file, when due or required, federal, state, foreign and other tax returns
and other reports required to be filed and pay when due all taxes, assessments,
fees and other charges lawfully levied or assessed against it, unless the
validity thereof is contested in good faith and by appropriate proceedings
diligently conducted;

 

 

 

 

(iii)continue to conduct its business in the ordinary course consistent with
past practices;

 

 

 

 

(iv)keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

 

 

 

 

(v)make commercial reasonable efforts to maintain existing business
relationships with suppliers.



 

(c) From and after the date of this Agreement, WOD will not, without the prior
written consent of DEAC (not to be unreasonably withheld, conditioned or
delayed), sell, transfer, convey, assign or otherwise dispose of, or contract or
otherwise agree to sell, transfer, convey, assign or otherwise dispose of any of
the WOD Units except as provided by this Agreement until the third Closing has
been completed.

 

Section 4.2 Access to Properties and Records. WOD shall afford to DEAC's
accountants, counsel and authorized representatives, and DEAC shall afford to
each of the WOD Shareholder's and WOD's accountants, counsel and authorized
representatives, full access during normal business hours upon prior notice
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of such parties' properties, books, contracts,
commitments and records (the "Disclosing Party") and, during such period, shall
furnish promptly to the requesting party all other reasonable information
concerning the other party's business, properties and personnel as the
requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party;
provided, further, however, that the Disclosing Party shall not be obligated to
provide such access or information if the Disclosing Party determines, in its
reasonable judgment, that doing so would violate applicable law or any contract
or obligation of confidentiality owing to a third party, jeopardize the
protection of an attorney-client privilege or expose the Disclosing Party to
risk of liability for disclosure of sensitive or personal information.

 

 21

 

 

Section 4.3 Negotiations. From and after the date hereof, until the earlier of
the Closing, or the termination of this Agreement, each of DEAC and WOD agrees
that it shall not, and shall use its commercially reasonable efforts to cause
its officers or directors (subject to such director's fiduciary duties), and
anyone acting on its behalf, directly or indirectly, encourage, solicit, engage
in discussions or negotiations with, or provide any information to, any person,
firm, or other entity or group concerning any merger, sale of substantial
assets, purchase or sale of shares of capital stock or similar transaction
involving any party to this agreement.

 

Section 4.4 Consents and Approvals. The parties shall: (i) use their reasonable
commercial efforts to obtain all necessary consents, waivers, authorizations and
approvals of all governmental and regulatory authorities, domestic and foreign,
and of all other persons, firms or corporations required in connection with the
execution, delivery and performance by them of this Agreement; and (ii)
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 

Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation and approval of the other party.

 

Section 4.6 Permitted Equity Issuances. From and after the date of this
Agreement until the Closing Date, DEAC shall not issue any additional shares or
shares of its capital stock, nor shall WOD issue any additional units or units
of membership interest, except as required in order to obtain the Interim
Financing set forth in Schedule 1.3(a) set forth herein, and subject to WOD
approval.

 

Section 4.7 Notices of Certain Events. DEAC shall notify WOD promptly of (i) any
communication from any Person alleging that the consent of such Person (or
another Person) is or may be required in connection with the transactions
contemplated by this Agreement, (ii) subject to any legal requirements as to
confidentiality, any communication from any governmental entity in connection
with the transactions contemplated by this Agreement, (iii) any legal actions
threatened in writing or commenced against or otherwise affecting DEAC or (iv)
any material event, change, occurrence, circumstance or development between the
date of this Agreement and the Closing Date that makes any of the
representations or warranties of the DEAC contained in this Agreement untrue or
inaccurate.

 

Section 4.8 Registration Rights. Following the Closing Date, WOD Controlling
Members as the holders of New DEAC Shares shall have "demand" registration
rights, and unlimited Form S-3 registrations rights, and piggyback rights
subject to customary underwriters' cutbacks as further set forth in the
Registration Rights Agreement attached hereto as Exhibit 4.8.

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF WOD

 

The obligations of WOD to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by WOD upon the
mutual written consent of WOD and DEAC.

 

 22

 

 

Section 5.1 Representations and Warranties of DEAC and the DEAC Controlling
Shareholders. All representations and warranties made by DEAC and the DEAC
Controlling Shareholders in this Agreement shall be true and correct on and as
of the Closing Date as if again made by DEAC and the DEAC Controlling
Shareholders on and as of such date and insofar as any inconsistency or
inaccuracy does not or will not have a DEAC Material Adverse Effect, except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case, subject to the limitations applicable
to the particular date or period, they will be true and correct on and as of the
Closing Date with respect to such date or period.

 

Section 5.2 Agreements and Covenants. Each of DEAC and the DEAC Controlling
Shareholder shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of DEAC shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5 Other Closing Documents. Escrow Agent and WOD, as applicable. shall
have received such certificates, instruments and documents in confirmation of
the representations and warranties of DEAC and the DEAC Controlling Shareholder,
including without limitations received such certificates, instruments and
documents set forth in Section 1.5, DEAC's and the DEAC Controlling Shareholder'
performance of its obligations hereunder, and/or in furtherance of the
transactions contemplated by this Agreement as WOD and/or its respective counsel
may reasonably request.

 

Section 5.6 Interim Financing. DEAC shall have completed the Interim Financing
as set forth in Schedule 1.4.

 

Section 5.7 No Material Adverse Effect. No effect, event, change, occurrence,
circumstance or development shall have occurred or exist that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.8 Public Report. DEAC has timely filed with the SEC all forms,
reports, schedules, statements and other documents required to be filed by DEAC
with the SEC as of the Closing Date.

 

Section 5.9 Appointment of New Directors and Officers. At the First, Second and
Third Closings, (i) WOD's designees shall be duly appointed as a certain number
of members to the Board of Directors of DEAC, and officers of DEAC, pursuant to
Schedule 1.4, and in accordance with DEAC's corporate governance policies and
procedures set forth in Section 5.10 below, and (ii) subject to the
effectiveness of a Schedule 14F-1 filed with the SEC on each such Closing Date.

 

 23

 

 

Section 5.10 Corporate Governance. After the Third Closing, but no later than
December 31, 2016, DEAC agrees to develop and adopt a new corporate governance
policies and procedures in the form of a Corporate Governance Policies and
Procedures Manual (the "Corporate Governance Manual"), with governance
information which will outline the Company's corporate and public market
obligations to shareholders, in accordance with the applicable laws and policies
of the Securities and Exchange Commission ("SEC"), Financial Industry Regulatory
Authority ("FINRA"), and the Company's relevant stock market exchange of the
United States of America. The purpose of the Corporate Governance Manual is to
provide better corporate guidelines for the Company's management pertaining not
only to the day-to-day affairs of the Company, but also the proper conduct of
its officers and directors, and further provide greater transparency for all
Company shareholders in any and all business dealings of the Company, including
such that may involve its officers and directors personally.

 

Section 5.10 Over-the-Counter Listing. Subject to completing the necessary
documentation, submitting required applications filings and receiving approvals
thereof, DEAC shall continue to be quoted on an Over-the-Counter (OTC) exchange
in the U.S.

 

Section 5.11 Frustration of Closing Conditions. None of the parties to this
Agreement may rely on the failure of any condition set forth in this Article V
to be satisfied if such failure was caused by such party's failure to fulfill
any of its obligations under this Agreement.

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF DEAC

 

The obligations of DEAC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by upon the mutual
written consent of DEAC and WOD:

 

Section 6.1 Representations and Warranties of WOD. All representations and
warranties made by WOD in this Agreement shall be true and correct on and as of
the Closing Date as if again made by WOD, as applicable, on and as of such date
and insofar as any inconsistency or inaccuracy does not or will not have a
Material Adverse Effect, except insofar as the representations and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct on and as of the Closing Date with respect to such date
or period.

 

Section 6.2 Agreements and Covenants. WOD shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by each of them on or prior to the
Closing Date.

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

 24

 

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
WOD, taken as a whole, shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 6.5 Other Closing Documents. DEAC shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of WOD, the performance of WOD, and respective obligations hereunder and/or in
furtherance of the transactions contemplated by this Agreement as DEAC or its
counsel may reasonably request.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 

Section 7.2 Schedule 14F. If required, DEAC covenants and agrees to file a
Schedule 14F-1 with the SEC in order to disclose the change of control in the
Board of Directors of DEAC to occur 10 (ten) days after the filing of such
Schedule 14F-1 pursuant to the Equity exchange.

 

ARTICLE VIII

 

MODIFICATION OF TRANSACTION TERMS,

TERMINATION AND ABANDONMENT

 

Section 8.1 Modification of Transaction Terms. In the event, the Equity exchange
contemplated herein cannot be completed in the form and substance as set forth
in the Section 1.1. hereinabove, the terms and conditions of this entire
Agreement shall survive and remain in effect, and any new structure contemplated
shall abide by the same terms and conditions set forth in Schedule 1.1, 1.2, 1.3
and 1.4 (the "Modification of Transaction Terms") hereinbelow, in order to
reflect the applicable transaction adjustments.

 



 25

 



 

Section 8.2 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:

 

(a) By the mutual written consent of WOD and DEAC;

 

(b) By DEAC, on a material breach on the part of WOD of any representation,
warranty, covenant or agreement set forth in this Agreement, or if any
representation or warranty of WOD shall become untrue, in either case such that
any of the conditions set forth in Article VII hereof would not be satisfied (a
"WOD Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by WOD of a written notice from DEAC
setting forth in detail the nature of such WOD Breach;

 

(c) By WOD, upon a material breach on the part of DEAC of any representation,
warranty, covenant or agreement set forth in this Agreement, or, if any
representation or warranty of DEAC shall become untrue, in either case such that
any of the conditions set forth in Article VI hereof would not be satisfied (a
"DEAC Breach"), and such breach, if capable of cure, has not been cured within
twenty (20) business days after receipt by DEAC of a written notice from WOD
setting forth in detail the nature of such DEAC Breach;

 

(d) By either DEAC or WOD, if the Second Closing shall not have consummated
before October 1, 2016, or if after the Second Closing, the Third Closing shall
not have consummated before December 31, 2016; provided, however, that this
Agreement may be extended by written notice of either WOD or DEAC if the Second
Closing or Third Closing shall not have been consummated as a result of WOD or
DEAC having failed to receive all required regulatory approvals or consents with
respect to this transaction or as the result of the entering of an order as
described in this Agreement; and further provided, however, that the right to
terminate this Agreement under this Section 8.2(d) shall not be available to any
party whose failure to fulfill any obligations under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before this
date;

 

(e) By either WOD or DEAC if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement;

 

(f) By either WOD or DEAC if the other party breaches any of its covenants in
Section 4.3 hereof in any material respect; OR

 

(g) By either WOD if DEAC Material Adverse Effect occurs following the date
hereof.

 

Section 8.3 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 8.2, written notice thereof
shall forthwith be given by the terminating parties to the other parties and
this Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement (or any stockholder, director, officer,
employee, agent or representative of such party) shall have any liability or
further obligation to any other party to this Agreement; provided, however, that
no termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination; provided, further, that if such termination results
from the intentional (a) failure of any party to perform its obligations or (b)
breach by any party of its representations or warranties contained in this
Agreement, then such party shall be fully liable for any liabilities incurred or
suffered by the other parties as a result of such intentional failure or breach.
The provisions of Section 5.17, Section 8.3 and Article VIII shall survive any
termination of this Agreement.

 

 26

 

 

Notwithstanding the foregoing, on the date of termination, DEAC shall assign and
transfer any and all ownership interest in WOD Units back to the WOD Controlling
Members, and WOD Controlling Members shall assign and transfer any and all
ownership interest in New DEAC Shares back to DEAC for cancellation and returned
of such shares to DEAC's treasury. In the event, WOD has arranged and completed
any of the Interim Financings as set forth in Schedule 1.4(c), then DEAC shall
be required to abide by the terms of the Interim Financings, with neither party
having any further obligations to one another thereafter, except as otherwise
provided for herein.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before each Closing Date) shall expire on each Closing
Date, as provided for herein. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
each such Closing Date.

 

Section 9.2 Indemnification.

 

1. The DEAC agrees to indemnify and hold harmless WOD and its Affiliates and
their respective directors, officers, trustees, members, managers, employees and
agents, and their respective successors and assigns, from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, "Losses") to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under this Agreement and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

2. WOD and the WOD Controlling Members, jointly and severally, agrees to
indemnify and hold harmless the DEAC and its Affiliates and their respective
directors, officers, employees and agents, and their respective successors and
assigns, from and against any and all Losses to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of WOD under this Agreement and
will reimburse any such Person for all such amounts as they are incurred by such
Person.

 

 27

 

 

Section 9.3 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.4 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.5 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.6 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested), by facsimile (with written
confirmation of transmission) or by electronic mail, to the parties at the
following addresses:

 

If to WOD to:

 

WOD Market LLC

3700 E. Jewell Ave. #319

Denver, CO 80210

Attn: Taryn Watson, President

Phone: (720) 432-6859

E-Mail: taryn.watson@thewodmarket.com

 

If to DEAC and/or the DEAC Controlling Shareholders, to:

 

ELITE DATA SERVICES INC.

4447 N. Central Expressway

Suite 110-135

Dallas, TX 75205

Attn: Chief Executive Officer

Phone: (972) 885-3981

E-Mail: corp@edscompanies.com

 

 28

 

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given (a) if delivered by hand or international courier
service, when such delivery is made at the address specified in this Section
9.6, (b) if delivered by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 9.6 and appropriate confirmation is
received, or (c) if delivered by electronic mail, when transmitted to the e-mail
address specified in this Section 9.6 and appropriate confirmation is received.
No change in any of such addresses shall be effective insofar as notices under
this Section 9.6 are concerned unless such notice of such change shall have been
given to such other party hereto as provided in this Section 9.6.

  

Section 9.7 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 9.8 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.9 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

Section 9.11 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in the Southern District of the New York, and/or the United States
District Court located in that jurisdiction, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 9.6.

 

 29

 

 

Section 9.12 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.13 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Florida without giving
effect to the choice of law provisions thereof.

 

Section 9.14 Amendments and Waivers. Except or otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.



 

Section 9.15 No Third-Party Beneficiaries. This Agreement is not intended to
confer any rights or remedies upon any Person other than the parties to this
Agreement.

 

Section 9.16 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER
PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

 

Section 9.17 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, all of which shall be one and the same agreement. This
Agreement shall become effective when each party to this Agreement has received
counterparts signed by all of the other parties.

 

[REST OF PAGE DELIBERATELY LEFT BLANK]

 

[SIGNATURES ON PAGE TO FOLLOW]

 



 30

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WOD

 

 

WOD MARKET LLC

  

By:

/s/ Brenton Mix

Brenton Mix,

Chief Executive Officer

 

WOD CONTROLLING MEMBERS

 

 

By:

/s/ Brenton Mix

 

Brenton Mix

 

 

By:

/s/ Taryn Watson

 

Taryn Watson

 

 

DEAC

 

 

ELITE DATA SERVICES INC.

 

By:

/s/ Charles Rimlinger

 

Charles Rimlinger,

 

Chief Executive Officer

 

DEAC CONTROLLING SHAREHOLDER(S)

 

 

By:

/s/ Dr. James G. Ricketts

 

Dr. James G. Ricketts

  

By:

/s/ Stephen Antol

 

Stephen Antol

 

 31

 

 

Schedules

Schedules 1.1 through 1.2

 

Schedule 1.1 Acquisition of WOD.

 

Pursuant to Section 1.1 of the Agreement, DEAC shall acquire, from WOD, a
certain percentage of the ownership interest in WOD, in a series of closings in
the form of one or more equity exchanges, upon which WOD shall become a wholly
owned subsidiary of DEAC, after the final closing has occurred, under the
following terms and conditions:

 

(a) First Closing. At the first (or initial) closing (also referred to as the
Closing in this Agreement) on the first Closing Date set forth in this
Agreement, DEAC shall acquire a total of twenty percent (20%) of the ownership
interest of WOD, pursuant to the equity exchange set forth in Schedule 1.2
below, and subject to certain transaction conditions set forth in Schedule
1.4(a) below.

 

(b) Second Closing. At the second closing on or before September 15, 2016, DEAC
shall acquire a total of twenty percent (20%) of the ownership interest of WOD,
pursuant to the equity exchange set forth in Schedule 1.2 below, and subject to
certain transaction conditions set forth in Schedule 1.4(b) below.

 

(c) Third Closing. At the third and final closing on or before October 15, 2016,
DEAC shall acquire a total of sixty percent (60%) of the ownership interest of
WOD, pursuant to the equity exchange set forth in Schedule 1.2 below, and
subject to certain transaction conditions set forth in Schedule 1.4(c) below.

 

Each Closing shall include a separate Closing Certificate (the "Closing
Certificate") from both DEAC and WOD evidencing compliance with the conditions
of Closing pursuant to Article V and VI and the requirements for a closing as
set forth in this Schedule 1.1;

 

Schedule 1.2 Agreement to Exchange WOD Units for New DEAC Shares.

 

Pursuant to the closings set forth in Schedule 1.1 hereinabove, (i) WOD shall
assign, transfer, convey and deliver the WOD Units to Escrow Agent (as
hereinafter defined), and in consideration and exchange therefor DEAC shall (ii)
issue and deliver the New DEAC Shares to WOD, in such amounts as described and
set forth below:

 

Closing Date

 

Type of
Securities

 

WOD
Units (1)

 

 

New DEAC
Shares (2)

 

 

 

 

 

 

 

 

 

 

First Closing

 

Common Shares

 

 

0

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

100,000

 

 

 

Units

 

 

20

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Second Closing

 

Common Shares

 

 

0

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

100,000

 

 

 

Units

 

 

20

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Third Closing

 

Common Shares

 

 

0

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

14,800,000

 

 

 

Units

 

 

20

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

Common Shares

 

 

0

 

 

 

0

 

 

 

Preferred Shares

 

 

0

 

 

 

23,000,000

 

 

 

Units

 

 

80

 

 

 

0

 

 

1 Reflects the number of WOD Units held by WOD Controlling Members to be
transferred to DEAC on each represented closing date.

 

2 Reflects the number of New DEAC Shares in the form of Series B Preferred Stock
to be issued to WOD Members on each represented closing date.

 

 32

 

 

Notwithstanding anything to the contrary herein, the total number of New DEAC
Shares to be issued by DEAC to the WOD Controlling Members in exchanged for the
transfer of the WOD Units once all the closings have occurred, shall equate to
no less than sixty-five percent (65%) of the ownership interest of Series B
Preferred Stock, on a fully diluted basis, with all existing options and
warrants exercised, as if all New DEAC Shares were issued on the original
closing date, unless otherwise modified, subject to mutual written consent by
each of the parties hereto, in the form of an amendment to this Agreement.

 

Schedule 1.3

 

Pursuant to the Recitals of this Agreement, the following represents the
beneficial ownership positions of both the WOD Controlling Members and DEAC
Controlling Shareholders prior to the Closing:

 



 

(a)WOD Controlling Members.



 

On the First Closing Date, the capitalization of WOD shall consist of the
following:

 

Title of Class

 

Name and
Address of Beneficial
Owner (1)

 

Amount and
Nature of
beneficial
owner

 

 

Percentage
of Class (1)

 

 

 

 

 

 

 

 

 

 

Units

 

Brenton Mix

3665 Akron St.

Denver, CO 80238

 

500

 

 

50

%

 

 

 

 

 

 

 

 

 

 

Units

 

Taryn Watson

2205 Beeler St., Unit 101

Denver, CO 80238

 

500

 

 

50

%

 

 

 

 

 

 

 

 

 

Units

 

All Affiliates and Non-Affiliates

 

 

1,000

 

 

 

100%

 

1.

 

Beneficial ownership is calculated based on 1,000 units of membership interest
issued and outstanding as of August 25, 2016. Beneficial ownership is determined
in accordance with Rule 13d-3 under the Exchange Act. The persons and entities
named in the table have sole voting and sole investment power with respect to
the shares set forth opposite that person's name, subject to community property
laws, where applicable.

 

 33

 

 



 

(b)DEAC Controlling Shareholders.



 

On the First Closing Date, the capitalization of DEAC shall consist of the
following:

 

Title of Class

 

Name and
Address of Beneficial
Owner (2)

 

Amount and
Nature of
beneficial
owner

 

 

Percentage
of Class (1)

 

 

 

 

 

 

 

 

 

 

 

 

Common Stock

 

N/A

 

 

0

 

 

 

00.00%

 

 

 

 

 

 

 

 

 

 

 

Common Stock

 

All Affiliates and Non-Affiliates

 

 

0

 

 

 

00.00%

 



1.

 

Beneficial ownership is calculated based on approximately 130,237,299 shares of
common stock issued and outstanding as of August 26, 2016. Beneficial ownership
is determined in accordance with Rule 13d-3 under the Exchange Act. The persons
and entities named in the table have sole voting and sole investment power with
respect to the shares set forth opposite that person's name, subject to
community property laws, where applicable.








Title of Class

 

Name and
Address of Beneficial
Owner (2)

 

Amount and
Nature of
beneficial
owner

 

 

Percentage
of Class (1)

 

 

 

 

 

 

 

 

 

 

Preferred Stock

Series B

 

Dr. James G. Ricketts

 

1,000,000

 

 

50.00

%

 

 

 

 

 

 

 

 

 

Preferred Stock

Series B

 

 

Stephen Antol

 

 

1,000,000

 

 

 

50.00

%

 

 

 

 

 

 

 

 

 

Preferred Stock

Series B

 

 

All Affiliates and Non-Affiliates

 

 

2,000,000

 

 

 

100.00%

 



1.

 

Beneficial ownership is calculated based on 2,000,000 shares of preferred stock
issued and outstanding as of August 26, 2016. Beneficial ownership is determined
in accordance with Rule 13d-3 under the Exchange Act. The persons and entities
named in the table have sole voting and sole investment power with respect to
the shares set forth opposite that person's name, subject to community property
laws, where applicable.

 

 34

 

 

Schedule 1.4 Certain Transaction Conditions.

 

(a) Interim Financing. Within two (2) business days after the Initial Closing,
WOD shall advance a total of Forty Thousand Dollars ($40,000) to DEAC for the
purposes of funding the completion of DEAC's audit and SEC filing of Form 10K
for the period ending December 31, 2015, Form 10Q for period ending March 31,
2016, Form 10Q for period ending June 30, 2016, and other documentation required
for DEAC to become a compliant and fully reporting public company (the "Interim
Financing"), secured by two (2) separately executed Convertible Redeemable Notes
("WOD Notes"), in the form attached hereto as Exhibit A and Exhibit B,
respectively.

 

(b) Books and Records. On or before the Second Closing as set forth in Schedule
1.1 above, DEAC shall complete all necessary corporate actions to effect any and
all outstanding DEAC corporate matters, including, but not limited to, SEC
filing of Form 10K for the period ending December 31, 2015, Form 10Q for period
ending March 31, 2016, Form 10Q for period ending June 30, 2016, and other
documentation required for DEAC to become a compliant and fully reporting public
company (the "SEC Filing"), and on or before the Third Closing as set forth in
Schedule 1.1 above, WOD shall complete all necessary corporate actions to effect
any and all outstanding WOD corporate matters, including, but not limited to,
two years of audit financials for period ending December 31, 2014 and December
31, 2015, and interim reviewed financial for period ending June 30, 2016,
including interim reviewed financial for period ending September 30, 2016, in
accordance with US GAAP (the "Books and Records"), in form acceptable to DEAC
and its auditors. Separately, DEAC must be current with all federal tax return
filings for periods ending 2013, 2014 and 2015 on or before the Third Closing.

 

(c) Officer and Director Appointments and Resignations. Pursuant to the each of
the closings contemplated herein, certain officer and director appointments and
resignations shall commence as follows:

 

(i) On the Second Closing date, DEAC and WOD shall effect the following officer
and board member appointments and resignations:

 

Officers

 

(1) Charles Rimlinger (Resigning CEO),

 

(1) Sarah Myers (Resigning President and COO),

 

(2) Taryn Watson (Appointed New President and COO),

 

(3) Stephen Antol (Remaining CFO, Secretary and Treasurer)

  

Directors

 

(1) Dr. James Ricketts (Chairman),

 

(2) Charles Rimlinger (Resigning Board Member),

 

(3) Taryn Watson (Appointed New Board Member)

 

(4) Sarah Myers (Resigning Board Member),

 

(5) Rich Phillips (Appointed New Independent Board Member)

 

 35

 

 

(ii) On the Third Closing date, DEAC and WOD shall effect the following officer
and board member appointments and resignations:

 

Officers

 

(1) Brenton Mix (Appointed CEO)

 

(2) Taryn Watson (Existing President and COO),

 

(3) Stephen Antol (Existing CFO, Secretary and Treasurer)

 

Directors

 

(1) Dr. James Ricketts (Resigning Chairman),

 

(2) Brenton Mix (Appointed Chairman)

 

(3) Taryn Watson (Existing Board Member)

 

(4) Rich Phillips (Existing Independent Board Member)

 

(d) Reverse Split. As a condition of the execution of this Agreement, DEAC has
agreed to immediately, as of August 26, 2016, initiate a reverse split of 1:1000
of DEAC's Common Stock (the "Reverse Split"), pursuant to the prior approval
received by DEAC from the holders of majority of DEAC's outstanding capital
stock, as described in the Schedule 14C filed with the SEC on September 23,
2015. The effective date of the reverse split is anticipated to commence on
September 15, 2016, subject to final approval of FINRA.

  

(e) Share Exchange. Subject to the completion of the Reverse Split set forth in
Schedule 1.4(d), the Controlling Shareholders have agreed to exchange and cancel
a total of 1,000,000 shares of Series B Preferred Stock (500,000 each by Dr.
Ricketts and Mr. Antol) for a total of 25,000,000 shares of Common Stock of the
DEAC to be issued post the date the Reverse Split is effective.

 

(f) Modification and Cancellation of Contractor Agreements. As a condition of
the Final Closing, Dr. Ricketts (a Controlling Shareholder) has agreed to the
termination of his contractor agreement dated May 18, 2016, as the Chairman and
VP of Investor Relations of DEAC, and Mr. Antol (a Controlling Shareholder) has
agreed to the termination of his contractor agreement dated May 18, 2016, as the
Chief Financial Officer of DEAC, on mutually agreed to terms between DEAC and
WOD prior to such closing.

 

 36

 

 

Schedules 2.1 through 2.18

 

"DEAC Disclosure Schedules"

 

Section 2.3 Capitalizations.

 

As of the date of First Closing, the Company had 130,237,299shares of Common
Stock issued and outstanding (the "Common Stock") and 2,000,000 shares of Series
B Preferred Stock issued and outstanding, (the "Preferred Stock").

 

Section 2.4 Subsidiaries and Equity Investments.

 

As of the date of First Closing, DEAC held 100% of the ownership interest in the
following subsidiary entities:

 

 

1.Elite Data Marketing LLC, a Delaware limited liability company; and

 

 

 

 

2.Elite Gaming Ventures LLC, a Delaware limited liability, and its wholly owed
subsidiary Elite Holdings S.A., a Honduras corporation.



 

Section 2.7 Material Agreements.

 

See current report 10K 2014, 10Q (1) 2015, 10Q (2) 2015, 10Q (3) 2015 and 8K SEC
filings as of date of execution of this Agreement.

 

Section 2.10 Financial Statements; SEC Filings.

 

DEAC is delinquent on its SEC filings as follows: Form 10K for period ending
December 31, 2016, Form 8K for period ending March 31, 2016 and Form 10Q2 for
period ending June 30, 2016.

 

See current report 10K 2014, 10Q (1) 2015, 10Q (2) 2015, 10Q (3) 2015 and 8K SEC
filings as of date of execution of this Agreement.

 

Section 2.13 Tax Returns, Payments and Elections.

 

The Company has not filed the applicable tax returns for 2013, 2014 and 2015.
However, based on the audited year-end financials, no tax payments are due on
the date of execution of this Agreement, which shall be filed prior to the Third
Closing as set forth in Section 1.4.

 

Section 2.14 Absence of Undisclosed Liabilities.

 

The Company is currently delinquent in the repayment of a total of approx. ten
(10) separate convertible redeemable corporate notes ("Notes"), in the
outstanding balance of approx. USD $1,528,675, excluding any unpaid accrued
interest and late fees and penalties.

 

See current report 10K 2014, 10Q (1) 2015, 10Q (2) 2015, 10Q (3) 2015 and 8K SEC
filings as of date of execution of this Agreement.

 

 37

 

 

Section 2.20 Labor.

 



 

1.Dr. James G. Ricketts – Contractor Agreement and Board Services Agreement.

 

 

 

 

2.Stephen Antol – Contractor Agreement

 

 

 

 

3.Birch First Advisors LLC – Contractor Agreement.



 

See current report Form 8K filed with the SEC on May 24, 2016 for detailed
summary and copies of each of Agreement.

 

Section 2.21 Intellectual Property.

 

On May 20, 2016, the Company executed an Assignment of Ownership Interest with
its newly formed subsidiary, Elite Data Marketing LLC, pursuant to which the
Company assigned and transferred (A) a certain amount of Company's ownership
interest held in www.classifiedride.com, an online classified listing website
(the "ClassifiedRide"), equal to an aggregate total of one hundred percent
(100%) of the ownership interest of the ClassifiedRide asset (the
"ClassifiedRide Asset"), acquired by the Company from Baker Myers, on or about
January 13, 2014, and (B) a certain amount of Company's ownership interest in
Autoglance LLC, a Tennessee limited liability company (the "Autoglance"), equal
to an aggregate total of fifty-one percent (51%) of the units of membership
interest (the "Autoglance Units"), including, but not limited to, the majority
control over all owned assets of Autoglance, acquired by the Company from Baker
Myers, on or about January 15, 2014.

 

See current report Form 8K filed with the SEC on May 24, 2016 for detailed
summary and copies of each of Agreement.

 

 38

 

 

Schedule 3.1 through 3.25

WOD Disclosure Schedules

 

Section 3.2 Capitalization of WOD.

 

As of the date of Closing, the Company had 1,000 of units of membership interest
issued and outstanding.

 

Section 3.3 Subsidiaries and Equity Investments.

 

As of the date of First Closing, WOD held no subsidiaries or equity investments
in any other entities.

 

Section 3.12 Title to and Condition of Assets

 

None

 

Section 3.13 Absence of Undisclosed Liabilities.

 

A loan in the amount of $15,000 for a 18-month term which is not disclosed in
the financial statements of WOD for period ending June 30, 2016. A total of
seven (7) of the WOD machines are leased with a $1 buy-out option and one
machine is just leased.

 

Section 3.14

 

There are liens on the machines until are purchased outright.

 

Section 3.15 Material WOD Contracts.

 

WOD has made available to DEAC and the DEAC Controlling Shareholder prior to the
date of this Agreement, true, correct and complete copies of each written
Material WOD Contract, including each amendment, supplement and modification
thereto.

 

Section 3.17 Litigation; Orders.

 

None

 

Section 3.19 Interested Party Transactions.

 

None

 

Section 3.21 Intellectual Property.

 

None

 

Section 3.22 Consulting Agreement

 

Rich Phillips (as disclosed)

 

Section 3.23 Environmental and Safety Matters.

 

None

 



 39

 



 

Exhibit A

 

CONVERTIBLE REDEEMABLE NOTE
(WOD Advance)

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $30,000.00

 

ELITE DATA SERVICES, INC.

CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of WOD MARKET LLC, a Colorado limited liability company and its
authorized successors and permitted assigns ("Holder"), the aggregate principal
face amount of THIRTY THOUSAND DOLLARS (U.S. $30,000.00), at ten percent (10%)
interest per annum commencing on the date of execution (the "Effective Date"),
due and payable to Holder by Company, plus accrued interest on the six month
anniversary date following the execution of this Note (each a "Maturity Date"),
pursuant to the terms of the Definitive Agreement dated even date herewith
between Company and Holder, of which this Note is made apart. The Company will
pay interest payment and the outstanding principal due upon this Note on the
Maturity Date. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A-1. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

 40

 

 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to a discount of fifty percent (50%) of the lowest trading
price of the Common Stock as reported on the OTCQB marketplace which the
Company's shares are traded or any market upon which the Common Stock may be
traded in the future ("Exchange"), for the ten (10)priortrading days including
the day upon which a Notice of Conversion is received by the Company and its
transfer agent (provided such Notice of Conversion is delivered by electronic
method of communication to the Company or its transfer agent after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price) beginning on the 181st day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 

 41

 

 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

  

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

 42

 

 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

  

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

  

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

 43

 

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

  

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

  

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on the
5th day after the conversion notice was delivered to the Company. This penalty
shall increase to $100 per day beginning on the 10th day. The penalty for a
breach of Section 8(k) shall be an increase of the outstanding principal amounts
by 20%. In case of a breach of Section 8(h), the outstanding principal due under
this Note shall increase by 50%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6-month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period
(after cure period) as a base price for the conversion. For example, if the
lowest closing bid price during the delinquency period is $0.01 per share and
the conversion discount is 50% the Holder may elect to convert future
conversions at $0.001 per share. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by ten percent (10%).

 

 44

 

 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

  

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

[SIGNATURES ON PAGE TO FOLLOW]

 

 45

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 



 ELITE DATA SERVICES, INC.    Date: August 26, 2016By:/s/ Charles Rimlinger

 

 

Charles Rimlinger,    Chief Executive Officer 



 

 

 

 

 46

 

 

EXHIBIT A-1

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ________________________________________

 

Applicable Conversion Price: _________________________________

 

Signature: _______________________________________________

[Print Name of Holder and Title of Signer]

 

Address: ________________________________________________

 

SSN or EIN: ______________________________________________

 

Shares are to be registered in the following name:

 

Name: ______________________________

 

Address: ____________________________

  ____________________________

 

Tel: ________________________________

 

SSN or EIN: _________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _______________________

    _______________________

 

Address: ____________________________

 ____________________________

  ____________________________

 

 47

 

 

Exhibit B

 

CONVERTIBLE REDEEMABLE NOTE
(WOD Advance)

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $10,000.00

 

ELITE DATA SERVICES, INC.

CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of TERRY J. STENLUND, an individual and its authorized successors and
permitted assigns ("Holder"), the aggregate principal face amount of TEN
THOUSAND DOLLARS (U.S. $10,000.00), at ten percent (10%) interest per annum
commencing on the date of execution (the "Effective Date"), due and payable to
Holder by Company, plus accrued interest on the six month anniversary date
following the execution of this Note (each a "Maturity Date"), pursuant to the
terms of the Definitive Agreement dated even date herewith between Company and
Holder, of which this Note is made apart. The Company will pay interest payment
and the outstanding principal due upon this Note on the Maturity Date. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit B-1. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

 48

 

 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to a discount of fifty percent (50%) of the lowest trading
price of the Common Stock as reported on the OTCQB marketplace which the
Company's shares are traded or any market upon which the Common Stock may be
traded in the future ("Exchange"), for the ten (10)priortrading days including
the day upon which a Notice of Conversion is received by the Company and its
transfer agent (provided such Notice of Conversion is delivered by electronic
method of communication to the Company or its transfer agent after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price) beginning on the 181st day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 

 49

 

 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

 50

 

 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

  

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

  

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

 51

 

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

  

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on the
5th day after the conversion notice was delivered to the Company. This penalty
shall increase to $100 per day beginning on the 10th day. The penalty for a
breach of Section 8(k) shall be an increase of the outstanding principal amounts
by 20%. In case of a breach of Section 8(h), the outstanding principal due under
this Note shall increase by 50%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6-month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period
(after cure period) as a base price for the conversion. For example, if the
lowest closing bid price during the delinquency period is $0.01 per share and
the conversion discount is 50% the Holder may elect to convert future
conversions at $0.001 per share. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by ten percent (10%).

 

 52

 

 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

[SIGNATURES ON PAGE TO FOLLOW]

 

 53

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 



 ELITE DATA SERVICES, INC.     Date: August 26, 2016By:/s/ Charles Rimlinger

 

 

Charles Rimlinger,    Chief Executive Officer 



 

 

 

 



 54

 



 

EXHIBIT B-1



 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ________________________________________

 

Applicable Conversion Price: _________________________________

 

Signature: _______________________________________________

[Print Name of Holder and Title of Signer]

Address: ________________________________________________

 

SSN or EIN: _____________________________________________

 

Shares are to be registered in the following name:

 

Name: ______________________________

 

Address: ____________________________

 ____________________________

 

Tel: ________________________________

 

SSN or EIN: _________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _______________________

   _______________________

 

Address: ____________________________

 ____________________________

  ____________________________

 

 



55



 